DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I and Species I (claims 1-13 and 15) in the reply filed on 3/9/22 is acknowledged, it being noted claims 16-20 were amended in the election to be directed to Invention I so that claims 16-20 are not withdrawn from consideration.  Claims 1-13 and 15-20 are allowable.  Claim 14, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species I and II, as set forth in the Office action mailed on 2/15/22, is hereby withdrawn and claim 14 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“pressure device to apply pressure” in claim 1 and “pressure device for applying pressure” in claim 16 (corresponding structure described in the specification at least as one or more rollers or a contact member connected to a motor via an arm see paragraphs 0048 and 0049); and
“connection device that connects” in claims 1 and 9 and “connection device for connecting” in claim 16 (corresponding structure described in the specification as welding shoes see paragraphs 0012 and 0061).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Kalish on 4/4/22.
The application has been amended as follows: 
	In the claims:
In claim 1, line 6 delete “detects” and insert therein - - configured to detect - -.
In claim 13, line 3 delete “each of the thin film pressure sensor” and insert therein - - each of the one or more thin film pressure sensors - -.
In claim 16, line 10 after “the pressure” insert - - and to determine - -.
In claim 17, line 1 delete “method” and insert therein - - assembly - -.
In claim 17, line 5 delete “locating” and insert therein - - located - -.
In claim 18, line 1 delete “method” and insert therein - - assembly - -.
In claim 18, line 2 delete “a contact member” and insert therein - - the pressure device - -.
In claim 19, line 1 delete “method” and insert therein - - assembly - -.
In claim 20, line 1 delete “method” and insert therein - - assembly - -.
In claim 20, line 1 delete “roller” and insert therein - - core - -.
In claim 20, line 2 delete “roller” and insert therein - - core - -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Thin film pressure sensors are known as evidenced by DF ROBOT (“RP-C7.6-ST Thin Film Pressure Sensor”), and an assembly to bond a first member and a second member is known comprising a pressure detection film (102) for detection of pressure applied during bonding as evidenced by Takahashi et al. (U.S. Patent Application Publication 2007/0107827 and see Figure 1B and Paragraphs 0034-0040 and 0043).
It is further known in an assembly to connect together a first member and a second member positioning and overlap can be ascertained by means of optical measuring systems as evidenced by Bayer et al. (U.S. Patent Application Publication 2021/0339486 and see Paragraph 0056) and the amount of overlap adjusted using a camera as evidenced by Larson (U.S. Patent Application Publication 2005/0261666 and see Figure 2A and Paragraph 0029). 
It is further known in an assembly to connect together a first member and a second member without an overlap to use an overlap sensor (416) for detecting the presence of an overlap in a recently-formed weld seam as evidenced by Prebil et al. (U.S. Patent Application Publication 2016/0325509 and see Figure 25 and Paragraphs 0080 and 0099).
Regarding claims 1-8, the prior art of record fails to teach or suggest an assembly to connect together a first sheet member and a second sheet member that are positioned along a support platform as claimed including at least a first thin film pressure sensor positioned on a first side of the support platform, the first thin film pressure sensor configured to detect a position of a leading edge of the first sheet member; a second thin film pressure sensor positioned on a second side of the support platform, the second thin film pressure sensor configured to detect a position of a trailing edge of the second sheet member; and a controller comprising a processing circuit configured to determine an amount of overlap between the leading edge of the first sheet member and the trailing edge of the second sheet member based on signals received from the first and second thin film pressure sensors.
Regarding claims 9-15, the prior art of record fails to teach or suggest an assembly to connect together a first sheet member and a second sheet member as claimed including at least a support platform; a thin film pressure sensor positioned along the support platform, the thin film pressure sensor detects a position of a leading edge of the first sheet member and a trailing edge of the second sheet member; and a controller comprising a processing circuit configured to determine an overlap between the first sheet member and the second sheet member based on signals received from the thin film pressure sensor.
Regarding claims 16-20, the prior art of record fails to teach or suggest an assembly for connecting together first and second sheet members as claimed including at least a support platform; a thin film pressure sensor; a pressure device for applying pressure to a leading edge of the first sheet member and a trailing edge of the second sheet member; and a controller comprising a processing circuit configured to cause the pressure device to apply the pressure and to determine based on signals from the thin film pressure sensor that the leading edge of the first sheet member and the trailing edge of the second sheet member are in an overlapping arrangement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746